10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

SAN JOSE DIVISION
JASON SMITH, 19-CV-0537, 3 ‘a
a AS
Plaintiff, | [PROPOSED] ORDER GRANTING
MOTION TO CHANGE THE
We DISPOSITIVE MOTION DEADLINE
_ | Judge: The Honorable Beth Labson

A. TAMAYO, et al., Freeman ,

Trial Date: N/A

Defendants. | Action Filed: January 30, 2019

 

 

 

.Defendants moved this Court to change the time to file a summary-judgment or other
dispositive motion through November 12, 2019. After full consideration, and good cause
appearing, Defendants’ motion is GRANTED.

The deadline for Defendants to file a dispositive motion is changed from August 12, 2019
to November 12, 2019. Plaintiff's opposition to Defendants’ motion must be filed with the Court
and served upon the Defendants no later than 28 days from the date the motion is filed. The
Defendants shall file a reply brief no later than 14 days after the date they receive ECF electronic
Ml | .

Il

ia .
1

 

-{Prepesed}-Order Granting Mot. Change Time (19-CV-0537 BLF)

 
10
I]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

notice that the opposition is filed. The motion will be deemed submitted on the date the reply

brief is due.

IT IS SO ORDERED.

 
 

Dated:

 

 

 

/ The Honorable Beth Labson Freeman
United States District Court Judge
SF2019201175
21572888.docx

2

 

{Preposed|-Order Granting Mot. Change Time (19-CV-0537 BLF)

 
